— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County (Burchell, J.), dated July 7, 1981, which dismissed the petition.
Judgment reversed, on the law, without costs or disbursements, petition granted with prejudice, and petitioner is restored to parole supervision under the conditions heretofore in effect.
Petitioner was deprived of his rights to timely preliminary and final parole revocation hearings (People ex rel. Horan v New York State Div. of Parole, 91 AD2d 1053, affd 59 NY2d 809; People ex rel. Delgado v Walters, 91 AD2d 1053; People ex rel. Gonzales v Dalsheim, 52 NY2d 9). Titone, J. P., Thompson, O’Connor and Rubin, JJ., concur.